                        Case 1:20-cv-01630-JEB Document 1-3 Filed 06/22/20 Page 1 of 5
                                                                 CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                                 DEFENDANTS
 Whitman-Walker Clinic, Inc. d/b/a Whitman-Walker Health; The                     U.S. Department of Health and Human Services; Alex M. Azar II, in his official capacity as
                                                                                  Secretary of U.S. Department of Health and Human Services; Roger Severino, in his
 TransLatin@ Coalition; Los Angeles LGBT Center;                                  official capacity as Director, Office for Civil Rights, U.S. Department of Health and Human
 Bradbury-Sullivan LGBT Community Center, et al.                                  Services; Seema Verma, in her official capacity as Administrator of Centers for Medicare
 (See full list of plaintiffs attached)                                           and Medicaid Services, U.S. Department of Health and Human Services

                                                   11001
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________
                                                                                                                                     N/A
                                                                                      COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                          NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                          ATTORNEYS (IF KNOWN)
 Johanna Dennehy (D.C. Bar No. 1008090)
 Steptoe & Johnson LLP
 1330 Connecticut Avenue NW
 Washington, D.C. 20036
 Phone: (202) 429-3000; Fax: (202) 429-3902; jdennehy@steptoe.com
 (See attached list of attorneys)

 II. BASIS OF JURISDICTION                                            III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                     PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

 o     1 U.S. Government      o     3 Federal Question
                                                                                             PTF    DFT                                                        PTF           DFT

         Plaintiff                   (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                        of Business in This State
 o     2 U.S. Government      o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                    (Indicate Citizenship of
                                                                                                                        of Business in Another State
                                      Parties in item III)            Citizen or Subject of a
                                                                      Foreign Country
                                                                                                   o3 o3                Foreign Nation                         o6 o6
                                               IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust         o     B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                     Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                         Injunction
                                  310 Airplane                                   151 Medicare Act
                                  315 Airplane Product Liability                                                                    Any nature of suit from any category
                                  320 Assault, Libel & Slander              Social Security
                                                                                                                                    may be selected for this category of
                                                                                 861 HIA (1395ff)
                                  330 Federal Employers Liability                                                                   case assignment.
                                                                                 862 Black Lung (923)
                                  340 Marine
                                                                                 863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                  345 Marine Product Liability
                                                                                 864 SSID Title XVI
                                  350 Motor Vehicle
                                                                                 865 RSI (405(g))
                                  355 Motor Vehicle Product Liability
                                                                            Other Statutes
                                  360 Other Personal Injury
                                                                                 891 Agricultural Acts
                                  362 Medical Malpractice
                                                                                 893 Environmental Matters
                                  365 Product Liability
                                                                                 890 Other Statutory Actions (If
                                  367 Health Care/Pharmaceutical
                                                                                     Administrative Agency is
                                      Personal Injury Product Liability
                                                                                     Involved)
                                  368 Asbestos Product Liability


 o     E. General Civil (Other)                                  OR              o     F. Pro Se General Civil
 Real Property                            Bankruptcy                                    Federal Tax Suits                                 462 Naturalization
      210 Land Condemnation                   422 Appeal 27 USC 158                         870 Taxes (US plaintiff or                        Application
      220 Foreclosure                         423 Withdrawal 28 USC 157                          defendant)                               465 Other Immigration
      230 Rent, Lease & Ejectment                                                           871 IRS-Third Party 26 USC                        Actions
      240 Torts to Land                   Prisoner Petitions                                     7609                                     470 Racketeer Influenced
      245 Tort Product Liability               535 Death Penalty
                                                                                                                                              & Corrupt Organization
                                               540 Mandamus & Other                     Forfeiture/Penalty
      290 All Other Real Property                                                                                                         480 Consumer Credit
                                               550 Civil Rights                              625 Drug Related Seizure of
                                                                                                 Property 21 USC 881                      490 Cable/Satellite TV
 Personal Property                             555 Prison Conditions
                                                                                             690 Other                                    850 Securities/Commodities/
      370 Other Fraud                          560 Civil Detainee – Conditions
                                                                                                                                              Exchange
      371 Truth in Lending                         of Confinement
                                                                                        Other Statutes                                    896 Arbitration
      380 Other Personal Property
                                                                                            375 False Claims Act                          899 Administrative Procedure
          Damage                          Property Rights
                                              820 Copyrights                                376 Qui Tam (31 USC                               Act/Review or Appeal of
      385 Property Damage
                                              830 Patent                                        3729(a))                                      Agency Decision
          Product Liability
                                              835 Patent – Abbreviated New                  400 State Reapportionment                     950 Constitutionality of State
                                                  Drug Application                          430 Banks & Banking                               Statutes
                                              840 Trademark                                 450 Commerce/ICC                              890 Other Statutory Actions
                                                                                                Rates/etc.                                    (if not administrative agency
                                                                                            460 Deportation                                   review or Privacy Act)
                                 Case 1:20-cv-01630-JEB Document 1-3 Filed 06/22/20 Page 2 of 5
 o      G. Habeas Corpus/                                     o       H. Employment                                          o       I. FOIA/Privacy Act                                 o      J. Student Loan
           2255                                                       Discrimination
        530 Habeas Corpus – General                                   442 Civil Rights – Employment                                  895 Freedom of Information Act                             152 Recovery of Defaulted
        510 Motion/Vacate Sentence                                        (criteria: race, gender/sex,                               890 Other Statutory Actions                                    Student Loan
        463 Habeas Corpus – Alien                                         national origin,                                               (if Privacy Act)                                           (excluding veterans)
            Detainee                                                      discrimination, disability, age,
                                                                          religion, retaliation)

                                                              *(If pro se, select this deck)*                                 *(If pro se, select this deck)*

 o      K. Labor/ERISA                                        o       L. Other Civil Rights                                  o       M. Contract                                         o      N. Three-Judge
           (non-employment)                                              (non-employment)                                                                                                       Court
                                                                                                                                     110 Insurance
        710 Fair Labor Standards Act                                  441 Voting (if not Voting Rights                               120 Marine                                                 441 Civil Rights – Voting
        720 Labor/Mgmt. Relations                                         Act)                                                       130 Miller Act                                                 (if Voting Rights Act)
        740 Labor Railway Act                                         443 Housing/Accommodations                                     140 Negotiable Instrument
        751 Family and Medical                                        440 Other Civil Rights                                         150 Recovery of Overpayment
            Leave Act                                                 445 Americans w/Disabilities –                                     & Enforcement of
        790 Other Labor Litigation                                        Employment                                                     Judgment
        791 Empl. Ret. Inc. Security Act                              446 Americans w/Disabilities –                                 153 Recovery of Overpayment
                                                                          Other                                                          of Veteran’s Benefits
                                                                      448 Education                                                  160 Stockholder’s Suits
                                                                                                                                     190 Other Contracts
                                                                                                                                     195 Contract Product Liability
                                                                                                                                     196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                                              o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                                                        o 8 Multi-district
       Proceeding                  from State              from Appellate                or Reopened               from another                    Litigation                     District Judge                Litigation –
                                   Court                   Court                                                   district (specify)                                             from Mag.                     Direct File
                                                                                                                                                                                  Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   Administrative Procedure Act, 5 U.S.C. § 706(2). Plaintiffs seek an injunction and declaration that the regulation entitled Nondiscrimination in Health and health Education Programs or Activities is unlawful and unenforceable.



 VII. REQUESTED IN                                         CHECK IF THIS IS A CLASS                        DEMAND $                                                       Check YES only if demanded in complaint
      COMPLAINT                                            ACTION UNDER F.R.C.P. 23
                                                                                                               JURY DEMAND:                                               YES                      NO        ✘
 VIII. RELATED CASE(S)
       IF ANY
                                                           (See instruction)
                                                                                                           YES                            NO         ✘                    If yes, please complete related case form


              6/22/2020
 DATE: _________________________                                                                                  /s/ Johanna Dennehy
                                                                 SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                                             INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                                           Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

             I.              COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                             of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

             III.            CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                             under Section II.

             IV.             CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                             represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                             nature of suit found under the category of the case.

             VI.             CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

             VIII.           RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                             the Clerk’s Office.

             Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
        Case 1:20-cv-01630-JEB Document 1-3 Filed 06/22/20 Page 3 of 5




 Civil Cover Sheet for Whitman-Walker Clinic, Inc. d/b/a Whitman-Walker Health, et al., v.
                   U.S. Department of Health and Human Services, et al.

                                      Attachment 1
                            Answer to Question 1(a) – Plaintiffs

Whitman-Walker Clinic, Inc. d/b/a Whitman-Walker Health

The TransLatin@ Coalition

Los Angeles LGBT Center

Bradbury-Sullivan LGBT Community Center

American Association of Physicians for Human Rights d/b/a GLMA: Health Professionals
Advancing LGBTQ Equality

AGLP: The Association of LGBTQ Psychiatrists

Sarah Henn, MD, MPH

Randy Pumphrey, D.MIN, LCC, BCC

Robert Bolan, MD

Ward Carpenter, MD
          Case 1:20-cv-01630-JEB Document 1-3 Filed 06/22/20 Page 4 of 5




  Civil Cover Sheet for Whitman-Walker Clinic, Inc. d/b/a Whitman-Walker Health, et al., v.
                    U.S. Department of Health and Human Services, et al.

                                      Attachment 2
                     Answer to Question 1(c) – Attorneys for Plaintiffs

For All Plaintiffs

OMAR GONZALEZ-PAGAN
(application to appear pro hac vice pending)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
120 Wall Street, 19th Floor
New York, NY 10005
Phone: (212) 809-8585
Fax: (212) 809-0055
ogonzalez-pagan@lambdalegal.org

KAREN LOEWY
(application to appear pro hac vice pending)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
120 Wall Street, 19th Floor
New York, NY 10005
Phone: (212) 809-8585
Fax: (212) 809-0055
kloewy@lambdalegal.org

CARL S. CHARLES
(application to appear pro hac vice pending)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
120 Wall Street, 19th Floor
New York, NY 10005
Phone: (212) 809-8585
Fax: (212) 809-0055
ccharles@lambdalegal.org

JAMIE A. GLIKSBERG
(application to appear pro hac vice pending)
LAMBDA LEGAL DEFENSE AND EDUCATION FUND, INC.
105 West Adams, 26th Floor
Chicago, IL 60603
Phone: (312) 663-4413
Fax: (312) 663-4307
jgliksberg@lambdalegal.org
         Case 1:20-cv-01630-JEB Document 1-3 Filed 06/22/20 Page 5 of 5




LAURIE EDELSTEIN
(application to appear pro hac vice pending)
STEPTOE & JOHNSON LLP
One Market Plaza
Spear Tower, Suite 3900
San Francisco, CA 94105
Phone: (415) 365-6700
Fax: (415) 365 6699
ledelstein@steptoe.com

MICHAEL VATIS (Bar No. 422141)
mvatis@steptoe.com
STEPTOE & JOHNSON LLP
1114 Avenue of the Americas
New York, NY 10036
Phone: (212) 506-3900
Fax: (212) 506-3950

KHRISTOPH A. BECKER
(application to appear pro hac vice pending)
STEPTOE & JOHNSON LLP
1114 Avenue of the Americas
New York, NY 10036
Phone: (212) 506-3900
Fax: (212) 506-3950
kbecker@steptoe.com

LAURA LANE-STEELE
(U.S. District Court for the District of Columbia Bar Application pending)
STEPTOE & JOHNSON LLP
1330 Connecticut Avenue NW
Washington, DC 20036
Phone: (202) 429-3000
Fax: (202) 429-3902
llanesteele@steptoe.com
